Citation Nr: 1224038	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  01-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to an initial, compensable rating for irritable bowel syndrome (IBS).  

5.  Entitlement to an initial, compensable rating for testicular pain.  

6.  Entitlement to an effective date earlier than October 11, 2006, for the award of service connection for tinnitus, to include on the basis of clear and unmistakable error (CUE).  

7.  Entitlement to an effective date earlier than December 14, 1999, for the award of service connection for residuals of a neck injury, to include on the basis of CUE.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980, and from October 1981 to February 1989.  

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions dated in April 2000, April 2003, June 2005, and March 2007.  

In an April 2000 rating decision, the RO, inter alia, denied service connection for a left knee disability and for a right ankle disability.  In December 2000, the Veteran filed a notice of disagreement (NOD).  Although a statement of the case (SOC) was issued in February 2001, it did not address the Veteran's issues of service connection for a left knee disability and for a right ankle disability.  Thereafter, a supplemental SOC (SSOC) was issued in August 2003 for the purpose of addressing the Veteran's issues of service connection for a left knee disability and for a right ankle disability, and the Veteran filed a substantive appeal (via a statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2003, which was accepted by the RO as timely filed.

In an April 2003 rating decision, the RO, inter alia, denied service connection for a left elbow disability.  In February 2004, the Veteran filed a NOD.  The RO issued a SOC in June 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2005.

In a June 2005 rating decision, the RO, inter alia, granted service connection and assigned an initial, 0 percent (noncompensable)  rating for residuals of a neck injury, effective December 14, 1999.  In July 2005, the Veteran filed a NOD with the assigned effective date.  The RO issued a SOC in June 2010, and the Veteran filed a substantive appeal (via a statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.  

In a June 2005 rating decision, the RO, inter alia, granted service connection and assigned an initial, noncompensable, each, for testicular pain and for IBS, effective May 6, 2002.  In February 2006, the Veteran filed a NOD with the assigned disability ratings.  The RO issued a SOC in June 2010, and the Veteran filed a substantive appeal (via a statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.  

Because the appeal involves disagreement with the initial ratings assigned following the grants of service connection for IBS and testicular pain, the Board has characterized these  matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which has certified the appeal to the Board.  

In November 2005, the Board remanded the Veteran's claims for service connection for a left elbow disability, for a left knee disability, and for a right ankle disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny each claim (as reflected in an August 2007 SSOC) and returned these matters to the Board for further consideration.

While the above-noted claims for service connection were on remand,  In a March 2007 rating decision, the RO granted service connection and assigned an initial rating of 10 percent for tinnitus, effective October 11, 2006.  In April 2007, the Veteran filed a NOD with the assigned effective date.  The RO issued a SOC in June 2010, and the Veteran filed a substantive appeal (via a statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.  

In March 2009, the Board, inter alia, denied service connection for a left elbow disability, for a left knee disability, and for a right ankle disability.  The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a Memorandum Decision vacating the Board's decision insofar as it denied service connection for a left elbow disability, for a left knee disability, and for a right ankle disability, and remanding the claims to the Board for further proceedings consistent with the Court's decision.  

By rating decision in January 2011, the RO granted a 30 percent rating for residuals of a neck injury from December 14, 1999.  Thereafter, in a February 2011 statement, the Veteran indicated that he wished to withdraw from appeal his claim for an initial rating in excess of 30 percent for residuals of a neck injury.  

In October 2011, the Veteran submitted additional evidence in support of the claims on appeal, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  

In December 2011, the Board remanded all of the Veteran's claims to the RO, via the AMC in Washington, DC, for scheduling of a requested Board hearing.  

In April 2012, the Veteran testified on the issues on appeal all the issues on appeal during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

Regarding characterization of the issues on appeal, the Board points out that, in a February 2011 statement, the Veteran contended that the RO made a clear and unmistakable error when assigning the effective dates for the grants of service connection for tinnitus and for residuals of a neck injury.  For reasons expressed in more detail, below, the Board has recharacterized each earlier effective date claim as encompassing consideration of the matter of CUE, as reflected on the title page.

For the reasons expressed below, the matters on appeal are again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.  

As final preliminary matters, the Board points out that all of the actions previously requested in a March 2009 Board remand as regards the claim for service connection for residuals of a splenectomy, as a result of hereditary spherocytosis, have not been completed, and that this matter remains for Board disposition after completion of the requested actions. 


REMAND

In light of points raised in the Court's Memorandum Decision, and review of the claims file, the Board finds that further RO action in this appeal is warranted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran contends that he has a left elbow disability, a left knee disability, and a right ankle disability related to his period of service.  

As regards the claim for service connection for a left elbow disability, post-service treatment records include a diagnosis of left olecranon bursitis, as reflected in an October 2006 VA examination report.  The Veteran contends that his current left elbow disability is related to his time of working as a marksman instructor in service because of his role of regularly falling to the ground and taking weight on his left elbow from carrying a 25-pound machine gun.  Service treatment records reflect that in April 1977, the Veteran received conservative treatment for a "cracked" left elbow, and in June 1977, he sustained a superficial laceration to the left elbow, which healed uneventfully.  In a January 2003 private medical report, the Veteran was treated for left elbow pain on extension due to olecranon spurring.  The physician found that the Veteran's elbow condition was more than likely related to his period of service, specifically, due to his sighting a rifle as a marksman tutor.  An October 2006 VA examination report revealed that the Veteran had left olecranon bursitis with a bone spur off of the tip of his olecranon.  The examiner reviewed the Veteran's claims file, including the recorded in-service injuries.  He opined that although military service involved repeated trauma that may not necessarily be recorded in the medical charts, it was not as likely as not that the Veteran's current left elbow disorder was related to his period of service.  He explained that the recorded in-service injuries were not of a severe enough nature to lead directly to his current elbow problems, and that the treatment visits were either individual visits or had short follow-up until resolution.  In a September 2011 private medical report, the Veteran was found to have evidence of left elbow disability based on a history of injuries sustained while working as a marksman instructor in the Marine Corps in accordance with a role of falling to the ground and taking weight through the left elbow regularly.  The physician concluded that the Veteran's left elbow disability more likely than not resulted from his period of service.  

In the Court's Memorandum Decision, it was noted that the Board acknowledged the presence of a current left elbow condition and that the Veteran received treatment for various elbow injuries in service, but denied the Veteran's claim due to a lack of competent evidence demonstrating a link between current condition and service.  See Memorandum Decision, at p. 5.  The Court found that, in rendering its decision, the Board relied on the opinion of an October 2006 VA examiner that it was unlikely that the Veteran's left elbow problem was elated to his in-service injuries, but failed to consider the January 2003 private treatment record opining that the Veteran's left elbow condition was more likely than not related to his period of service.  See Memorandum Decision, at p. 5.  Accordingly, the Court found that the Board's statement of reasons and bases was inadequate.  See Memorandum Decision, at p. 5.  The Board is bound by the findings contained in the Court's Memorandum Decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

The Board recognizes that, the January 2003 and September 2011 private physicians found that the Veteran's left elbow disability was related to service due to his reported history of the wear and tear on his elbow from being a marksman instructor.  However, it is unclear whether the January 2003 private physician had the benefit of reviewing the Veteran's medical records before rendering the nexus opinion.  Additionally, the Veteran indicated in an October 2011 statement that, in rendering his opinion, the September 2011 private physician reviewed the Veteran's service treatment records and some private medical records, but had been unable to review the entire claims file (which would have included the October 2006 VA opinion finding no link between the elbow disability and service).  Under these circumstances, the Board finds that a medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

As regards the claim for service connection for a left knee disability, post-service treatment records include a diagnosis of left patellofemoral joint dysfunction, as reflected in a July 2004 private medical report.  The Veteran contends that his current left knee disability is due to an injury from a bull stepping on his left knee when he was representing the Marines in a rodeo during his first period of service.  He also reports a subsequent knee twisting injury during his second period of service.  Service treatment records reflect that in February 1977, the Veteran was treated for probable left knee tendonitis.  In December 1978, the Veteran was treated for a contusion to the left knee incurred from being stepped on by a bull.  The Veteran also received treatment in May 1984 for a twisting injury to his left knee.  In a July 2004 private medical report, the Veteran was diagnosed with bilateral patellofemoral joint dysfunction.  An October 2006 VA examiner found that the Veteran had knee arthralgia and perhaps some early arthritic change, but the arthritis was not visible on x-ray.  The examiner reviewed the Veteran's claims file, including the recorded in-service injuries.  He opined that, although military service involved repeated trauma that may not necessarily be recorded in the medical charts, it was not as likely as not that the Veteran's current claimed left knee disorder was related to his period of service.  He explained that the recorded in-service injuries were not of a severe enough nature to lead directly to his current knee problems, and that the treatment visits were either individual visits or had short follow-up until resolution.  In a September 2011 private medical report, the Veteran was found to have evidence of left knee disability.  The physician noted that the Veteran fell from a bull in 1978 and was left lame by the animal.  He concluded that the Veteran's left knee disability was more likely than not to have resulted from his period of service.  

In the Memorandum Decision, the Court noted that the Board determined that there was no competent evidence of a current left knee disability.  See Memorandum Decision, at p. 4.  The Court found that, although the Board relied on the October 2006 VA examination to conclude that the Veteran did not have a current left knee disability, it failed to properly consider evidence of a current left knee condition, as reflected in the July 2004 private medical report diagnosing the Veteran with bilateral patellofemoral syndrome.  See Memorandum Decision, at p. 6.  Accordingly, the Court found that the Board's statement of reasons and bases was inadequate.  See Memorandum Decision, at p. 6.  The Board is bound by the findings contained in the Court's Memorandum Decision.  

The Board recognizes that, the September 2011 private physician found that the Veteran's left knee disability was related to service due to his in-service injury from falling off a bull.  However, the Veteran indicated in an October 2011 statement that, in rendering his opinion, the September 2011 private physician reviewed the Veteran's service treatment records and some private medical records, but had been unable to review the entire claims file (which would have included the October 2006 VA opinion finding no link between any claimed knee disability and service).  Under these circumstances, the Board finds that a medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving this claim   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

As regards the claim for service connection for a right ankle disability, the Veteran contends that his right ankle disability is due to a stress fracture of the right ankle and shin splints that he incurred during service from running in boots.  Service treatment records reflect that in June 1979, the Veteran was treated for a right ankle sprain, and in March 1985, he received medical care for ankle pain and tenderness with a diagnosis of rule out stress fracture.  In a January 2003 private medical report, the Veteran complained of ankle pain and demonstrated reduced range of motion in both ankles.  Specifically, the Veteran was found to have only 40 degrees right plantar flexion with moderate limited range of motion.  The physician found that the Veteran's ankle condition was more likely than not related to his period of service.  An October 2006 VA examination report revealed that the Veteran had ankle arthralgia and perhaps some early arthritic change, but the arthritis was not visible on x-ray.  The examiner reviewed the Veteran's claims file, including the recorded in-service injuries.  He opined that although military service involved repeated trauma that may not necessarily be recorded in the medical charts, it was not as likely as not that the Veteran's current claimed right ankle disorder was related to his period of service.  He explained that the recorded in-service injuries were not of a severe enough nature to lead directly to his current ankle problems, and that the treatment visits were either individual visits or had short follow-up until resolution.  In a September 2011 private medical report, the Veteran was found to have evidence of right ankle disability.  The physician noted the Veteran's ankle sprains during his period of service.  The physician concluded that the Veteran's right ankle disability was more likely than not to have resulted from his period of service.  

In the Court's Memorandum Decision, it was noted that the Board determined that there was no competent evidence of a current right ankle disability.  See Memorandum Decision, at p. 4.  The Court found that, although the Board relied on the October 2006 VA examination to conclude that the Veteran did not have a current right ankle disability, it failed to properly consider evidence of a current right ankle condition, as reflected in the January 2003 private medical report that recorded right plantar flexion to only 40 degrees with moderate limited range of motion.  See Memorandum Decision, at p. 4.  Additionally, the January 2003 private medical report also contained an opinion that the Veteran's current right ankle condition, whatever it may be, was more likely than not related to service.  See Memorandum Decision, at p. 5.  Accordingly, the Court found that the Board's statement of reasons and bases was inadequate.  

The Board recognizes that, the January 2003 and September 2011 private physicians found that the Veteran's right ankle disability was related to service.  However, it is unclear whether the January 2003 private physician had the benefit of reviewing the Veteran's medical records before rendering the nexus opinion.  Moreover, the January 2003 private physician did not provide a rationale for the opinion that the Veteran's right ankle condition was related to his period of service.  Additionally, the Veteran indicated in an October 2011 statement that, in rendering his opinion, the September 2011 private physician reviewed the Veteran's service treatment records and some private medical records, but had been unable to review the entire claims file (which would have included the October 2006 VA opinion finding no link between the claimed ankle disability and service).  Under these circumstances, the Board finds that a medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-should also be obtained in connection with this claim,  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Regarding the Veteran's claims for increase, the most recent VA examination for IBS was in November 2008, and the most recent VA examination for testicular pain was in October 2008.  

During VA examination in October 2008 for testicular pain, the Veteran reported continuing testicular pain that occurred three or four times a week and did not radiate elsewhere.  He experienced dull ache to sharp, stabbing pain in the testis.  He rated the severity of pain as 6 out of 10.  The Veteran indicated that there had been no change in his testicular pain since his last examination 4 years ago.  He was noted to take Nurofen and Paracetamol for his testicular pain.  Examination revealed some tenderness at the lower pole of the right testis that was consistent with the tail of the epididymis.  Otherwise, the Veteran's testes were palpably normal.  The examiner concluded that the Veteran's current state was one of continuing testicular pain which had not improved over the past 4 years, but with which the Veteran was coping adequately.  

During VA examination in November 2008 for IBS, the Veteran reported a longstanding history of recurrent cramping abdominal pain associated with abdominal bloating that tended to worsen throughout the day and was not usually relieved by the passage of flatus or stool.  His abdominal pain tended to settle spontaneously over time.  In association with these symptoms, the Veteran indicated experiencing some alternating diarrhea and constipation.  He stated that once a week, he had passage of up to five soft stools per day and sometimes needed to open his bowels once at night.  His stools were occasionally watery, but the Veteran had never noted blood or mucus in his stools.  The Veteran had lost 25 kilograms (kg) in weight, but this was noted to be entirely volitional.  The Veteran also reported occasional postprandial dyspepsia with features suggestive of gastroesophageal reflux disease.  These symptoms were promptly relieved by the intake of antacids.  Examination revealed that the Veteran was of normal nutritional status with a documented weight of 91 kg.  There was mild tenderness in the right iliac fossa.  No masses were palpable in the abdomen, and there was no hepatosplenomegaly.  Bowel sounds were normal, and there was no evidence of ascites.  The examiner found it highly likely that the Veteran's abdominal symptoms were related to colonic dysmotility or irritable bowel syndrome.  

During the April 2012 hearing, the Veteran testified that he experiences constipation and diarrhea in revolving cycles.  He reported that every other week, his bouts of diarrhea occur two to three times a week.  Similarly, he indicated that every other week, his bouts of constipation occur two to three times a week.  The Veteran maintained that he still had these occurrences of diarrhea and constipation despite following a special diet.  The Veteran also testified that his testicles had become infected after his vasectomy and had not healed properly.  He reported experiencing a constant low-grade pain in the groin that worsened after having relations with his wife.  He indicated that his flare-ups of pain usually lasted 2 or 3 days.  

The Veteran's testimony indicates a worsening of his service-connected IBS since the November 2008 VA examination and a worsening of his service-connected testicular pain since the October 2008 VA examination.  As such, and in light of the fact that the most recent VA examinations are now almost four years old, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed to properly evaluate the service-connected disabilities.  See 38 U.S.C.A. § 5103A  38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).   

Accordingly, in light of all the above, the RO should arrange for the Veteran to undergo VA orthopedic, gastrointestinal, and genitourinary examinations, by appropriate VA physicians (or physicians contracted by VA) in connection with his claims for service connection and for .  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims for service connection and the claims for higher ratings (as the original claim(s) and/or claim(s) emanating from original claim(s)) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file any copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility or VA-contracted medical facility.  

Pertinent to the claim for an earlier effective date for the award of service connection for tinnitus, the Board notes that, the RO, inter alia, denied service connection for tinnitus in an unappealed July 1981 rating decision.  Thereafter, the Veteran reopened his claim for service connection for tinnitus in October 2006.  The RO granted service connection for tinnitus in a March 2007 rating decision and assigned an effective date of October 11, 2006.  Regarding the claim for an earlier effective date for the award of service connection for residuals of a neck injury, the Board notes that, the RO, inter alia, denied service connection for residuals of a neck injury in an unappealed May 1990 rating decision.  The Veteran attempted to reopen his claim for service connection for residuals of a neck injury in February 2000, but the RO, inter alia, again denied the claim in an April 2000 rating decision.  Thereafter, the Veteran appealed the April 2000 decision, and in a June 2005 rating decision, the RO, inter alia, granted service connection for residuals of a neck injury and assigned an effective date of December 14, 1999.

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

The effective date for an award of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

As mentioned above, the RO originally denied service connection for tinnitus in a July 1981 rating decision, and originally denied service connection for residuals of a neck injury in a May 1990 rating decision.  Although notified of the denials, the Veteran did not appeal the decisions.  Accordingly, unless an exception to finality applies, those decisions became final (and, hence, provide no basis for assignment of any subsequently granted claims for service connection).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  However, the Board notes that if there was CUE in the July 1981 and May 1990 decisions, those decisions would not be final, and the awards of service connection could be made effective from earlier dates.  See 38 C.F.R. § 3.105(a). 

In his February 2011 statement, the Veteran asserted, inter alia, that the RO committed CUE in July 1981 when it failed to grant service connection for tinnitus because the reviewing officer did not consider the fact that the examiner noted tinnitus on the Veteran's 1989 discharge examination.  The Veteran also stated, inter alia, that the RO committed CUE in May 1990 when it failed to grant service connection for residuals of a neck injury because the reviewing officer did not consider his treatment for neck problems or schedule him for a VA examination. 

The RO has not explicitly considered the matter of CUE in the RO's July 1981 and May 1990 rating decisions in light of the governing legal authority.  However, given the above noted discussion-and because determinations on the matters of CUE could impact determinations as to the Veteran's entitlement to earlier effective dates for the awards of service connection for tinnitus and for residuals of a neck injury-on these facts, the matters of CUE are, essentially, components of the earlier effective date claims.  The RO should consider the expanded claims-and, in particular, the matter of CUE in the July 1981 rating decision and the matter of CUE in the May 1990 rating decision-in the first instances, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

While these matters are on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted with a waiver of initial RO consideration.. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic, gastrointestinal, and genitourinary examinations, by appropriate VA physicians (or physicians contracted by VA).  As the Veteran currently resides in Australia, the RO should, if possible, arrange for examinations there.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician  designated to examine the Veteran, and each the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.
  
Orthopedic Examination: Left Elbow - The examiner should clearly identify all current disability(ies) affecting the left elbow disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In providing this opinion, the examiner should consider and address any in-service treatment records, to include an April 1977 treatment report and a June 1977 treatment report.  The examiner should also consider and address all relevant post-service treatment records, to include a January 2003 private medical opinion, an October 2006 VA medical opinion, and a September 2011 private medical opinion., along with the Veteran's assertions  To the extent possible, the examiner should attempt to reconcile any conflicting medical opinions of record.  

Left Knee - The examiner should clearly identify all current disability(ies) affecting the Veteran's left knee. Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In providing this opinion, the examiner should consider and address any in-service treatment records, to include a February 1977 treatment report, a December 1978 treatment report, and a May 1984 treatment report.  The examiner should also consider and address any relevant post-service treatment records, to include an October 2006 VA medical opinion and a September 2011 private medical opinion, along with the Veteran's assertions.  To the extent possible, the examiner should attempt to reconcile any conflicting medical opinions of record.  

Right Ankle - The examiner should clearly identify all current disability(ies) affecting the Veteran's right ankle,  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In providing this opinion, the examiner should consider and address any in-service treatment records, to include a June 1979 treatment report and a March 1985 treatment report.  The examiner should also consider and discuss all relevant post-service treatment records, to include a January 2003 private medical opinion, an October 2006 VA medical opinion, and a September 2011 private medical opinion, along with the Veteran's assertions.  To the extent possible, the examiner should attempt to reconcile any conflicting medical opinions of record.  

Gastrointestinal Examination:  The examiner should identify, and comment on the existence, and frequency or extent of, as appropriate, all manifestations of the Veteran's IBS, including episodes of diarrhea, constipation, and abdominal distress.  For each identified gastrointestinal impairment, the examiner should provide an assessment of the severity of such manifestation (as mild, moderate, or severe), and the frequency of such manifestation (as occasional, frequent, or more or less constant).    

Genitourinary Examination - The examiner should comment on the existence, frequency, or extent,  as appropriate, of the Veteran's testicular pain.  The examiner should determine whether the Veteran's condition requires long-term drug therapy and/or intermittent intensive management.  The examiner should also note whether the Veteran has required hospitalization for his testicular pain or experienced symptomatic infection requiring drainage.  

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility or VA-contracted medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority. 

The RO should consider any evidence which was constructively before the RO in July 1981 pertaining to tinnitus, and any evidence which was constructively before the RO in May 1990 pertaining to residuals of a neck injury, and in light of all pertinent legal authority then in effect. 

In adjudicating the claims for earlier effective dates, the RO must explicitly address whether the RO committed CUE in the July 1981 rating decision in failing to grant service connection for tinnitus and whether the RO committed CUE in the May 1990 rating decision in failing to grant service connection for residuals of a neck injury.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


